DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda et al. (US 2008/0083202) (Kunieda) in view of Miwa et al. (US 2004/0258582) (Miwa).
In reference to claim 1, Kunieda teaches a honeycomb structure including one honeycomb unit ([0020]) (corresponding to a honeycomb filter). The honeycomb unit is a round pillar-shape ([0162]) (corresponding to a pillar-shaped honeycomb structure).
The honeycomb unit includes a plurality of walls and a plurality of cells, the plurality of cells are defined by the plurality of walls and extend along a longitudinal direction of the honeycomb unit; each of the plurality of cells has opposite first and second end portions along the longitudinal direction ([0020]) (corresponding to porous partition walls provided surrounding a plurality of cells which serve as fluid through channels extending from an inflow end face to an outflow end face). Either one of the first and second end portions is sealed ([0020]) (corresponding to porous plugging portions provided either at the ends on the inflow end face side of the cells or at the ends on the outflow end face side of the plurality of cells).
Kunieda further teaches the honeycomb unit and the plug of the sealed region include the same porous ceramic ([0023]) (corresponding to porous partition walls; the porous plugging portions are composed of a porous material). The porosity of the honeycomb unit is about 20% corresponding to a porosity of the porous partition walls ranges from 48% to 63%).
Kunieda does not explicitly teach a ratio of an area S2 of a circumferential region with respect to an area S1 of a central region ranging from 0.1 to 0.5, plugging lengths L1 in the direction in which the plurality of cells extends of central plugging portions, wherein the central plugging portions are the plugging portions existing in the central region, are larger than plugging lengths L2 in the direction in which the plurality of cells extend of circumferential plugging portions, wherein the circumferential plugging portions are the plugging portions existing in the circumferential region, as presently claimed.
Miwa teaches a honeycomb filter comprising through-holes surrounded by partition walls extending in an axial direction including predetermined through holes being plugged at one end, remaining through-holes being plugged at the other end ([0008]). Miwa further teaches the plugging is performed in the honeycomb structure such that a plugging depth is larger in the central part of the honeycomb filter and small in the peripheral part of the filter, so that the heat capacity of the central part of the honeycomb filter is larger than that of the peripheral part ([0018]; [0060]) (corresponding to plugging lengths L1 in the direction in which the plurality of cells extends of central plugging portions, wherein the central plugging portions are plugging portions existing in the central region, are larger than plugging lengths L2 in the direction in which the plurality of cells extend of circumferential plugging portions, wherein the circumferential plugging portions are plugging portions existing in the circumferential region). An area range of the central part is set to 20 to 90% of that of a section area of the honeycomb filter ([0050]) (corresponding to the honeycomb structure has a central region that includes a center of gravity in a section orthogonal to a direction in which the plurality of cells extend, and a circumferential region on a farther circumferential side from the central region, and has S2/S1, which denotes a ratio of an area S2 of the circumferential region with respect to an area S1 of the central region ranging from 0.24 to 0.5). Miwa further teaches a temperature difference between the central part and the peripheral part of honeycomb filter is reduced, and a thermal stress generated in the honeycomb filter can be reduced, resulting in inhibiting cracks from being generated in the honeycomb filter, and the filter has a superior effect that durability is remarkably superior ([0092]).
In light of the motivation of Miwa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb structure of Kunieda, such that the honeycomb unit includes a central part set to 20 to 90% of that of a sectional area of the honeycomb structure and a plugging depth is larger in the central part of the honeycomb filter and small in the peripheral part of the filter, so that the heat capacity of the central part of the honeycomb filter is larger than that of the peripheral part, in order to provide a honeycomb structure having suppressed temperature rise at a filter generation time, inhibited crack generation and superior durability.
Kunieda in view of Miwa teaches the plugging depth is larger in the central part of the honeycomb filter and smaller in the peripheral part (Miwa, [0018]) and further the length of the plug is about 2 mm to about 9 mm (Kunieda, [0086]).
Given that Kunieda in view of Miwa teaches the length of the plugs overlaps the presently claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the Kunieda in view of Miwa, because overlapping ranges have been held to establish prima facie obviousness.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

    PNG
    media_image1.png
    483
    562
    media_image1.png
    Greyscale
In reference to claim 2, Kunieda in view of Miwa teaches the limitations of claim 1, as discussed above. Kunieda in view of Miwa further teaches in FIG. 7, provided below, the plugging portions are formed such that the plugging depth is large in the central part (Miwa, [0060]). FIG. 7 further teaches the depth of the plugging portion decreases in steps from the central part to the peripheral part (corresponding to the central plugging portions and the circumferential plugging portions are configured such that the plugging lengths of the central plugging portions and the circumferential plugging portions arranged in order toward the circumference decrease in steps from the central plugging portions provided closer to a center in the radial to a center in the radial direction of the section orthogonal to the extending direction of the plurality of cells).
In reference to claim 3, Kunieda in view of Miwa teaches the limitations of claim 1, as discussed above. Kunieda further teaches the cells have a square shape throughout the honeycomb unit (Kunieda, Fig. 4A) (corresponding to a cell structure of the honeycomb structure is the same in the central region and the circumferential region).

Response to Arguments
In response to amended claims 1 and 2 the previous Claim Objections are withdrawn.

In response to amended claim 1, the previous 35 U.S.C. 112(b) rejections are withdrawn.

In response to amended claim 1, which recites a honeycomb filter comprising porous plugging portions, plugging lengths L1 of all of the central plugging portions range from 7 mm to 9 mm and the plugging lengths L2 of all of the circumferential plugging portions range from 3 mm to 5 mm, it is noted that Uoe et al. (JP 2011-245397) (Uoe) and Suzuki et al. (JP 2003-214140) (Suzuki) either alone or combination meet the presently claimed plugging lengths. Therefore, the previous 35 U.S.C. 103 rejection over Uoe in view of Suzuki is withdrawn. 

Applicants primarily argue:
“As explained during the interview, amended claim 1 is distinguishable over the applied prior art because Kunieda and Miwa, either alone or in combination, fail to teach or suggest a honeycomb structure that meets all of the limitations now recited in claim 1, much less the attendant advantages thereof, as demonstrated by the results shown in Tables 1 and 2 of the present specification. For instance, each of the honeycomb filters of Examples 1 and 3-6 include plugging lengths L1 and L2, and ratio S2/S1 that meet the ranges now recited in claim 1, resulting in a soot accumulation amount of 120% or more relative to a reference amount of 100% (i.e., evaluation of thermal shock resistance of ‘good’ or ‘excellent’), whereas each of the honeycomb filters of Examples 2, 7, and 8 do not include plugging lengths L1 and L2, and ratio S2/S1 that meet the ranges now recited in claim 1, resulting in a soot accumulation amount of less than 120% or more relative to a reference amount of 100% (i.e., evaluation of thermal shock resistance of ‘acceptable’).”
Remarks, p. 5-6
The examiner respectfully traverses as follows:
	The data to establish unexpected results is unpersuasive for the reasons below.
	The data is not commensurate in scope with the scope of the present claim 1. Specifically, the data only provides using specific S2/S1 values (i.e., 0.24 to 0.41), a specific 
Further, there is no data for S2/S1 at the upper limit (i.e., 0.5). As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of S2/S1.
Therefore, the examiner has fully considered Applicant’s arguments, however, they are found unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784